Citation Nr: 1242324	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to July 1975, including service in the Republic of Vietnam from January 1970 to December 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant matters in September 2009, February 2011 and February 2012.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, when a veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, but rather, should be construed as a claim for a psychiatric disorder generally.  Here, the Veteran has been diagnosed with a variety of psychiatric disorders, including PTSD, depression, and anxiety.  In light of the Clemons decision, the Board has characterized the appeal as fashioned above.


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran suffers from PTSD.

2.  The Veteran's acquired psychiatric disorder was not present in service and is not etiologically related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regards to his claim for service connection for PTSD in an April 2005 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in an April 2007 letter, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to this April 2007 letter was cured by readjudication  of the claim in a May 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, excerpts from the Veteran's service personnel records, various private treatment records, VA treatment records and the VA examination reports.  Although a March 2005 VA Agent Orange examiner did not indicate that a review of the Veteran's claims file had been conducted, a medical history was taken and a physical examination was conducted.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

In September 2009, the Board remanded the instant claim to allow the Veteran's outstanding VA treatment records to be obtained and to provide the Veteran with a letter requesting sufficient information to obtain additional evidence pertinent to the instant claim.  The United States Army and Joint Services Records Research Center (JSRRC) was to be contacted in an attempt to verify the Veteran's reported stressor.  A VA examination was then to be conducted to determine the nature and etiology of his claimed psychiatric disability.  A January 2010 letter to the Veteran requested that he provide information regarding additional treatment providers and complete an appropriate authorization, if necessary.  A JSRRC Memorandum addressed the Veteran's reported stressors and updated VA treatment records are located in the claims file.  A VA examination was conducted in February 2010.

The Board remanded the instant matter in February 2011.  The RO was instructed to provide the Veteran with a new VCAA letter instructing him to provide information sufficient to obtain additional medical records not currently of record and a VA psychiatric examination was then to be conducted to determine the nature and etiology of his claimed disability.  Such a letter was provided in March 2011 and a VA examination was conducted in April 2011.  

The instant claim was again remanded in February 2012 to allow an addendum opinion to be obtained to determine the etiology of the Veteran's anxiety disorder; such an opinion was obtained in March 2012.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as psychosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The CAVC has found that corroboration of every detail of a claimed stressor, including personal participation, is not required.  Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124  (2002). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

An April 1969 service entrance examination was negative for any relevant abnormalities.  The Veteran denied nervous trouble of any sort but did endorse frequent or terrifying nightmares in an accompanying Report of Medical History (RMH).  A July 1975 service discharge examination was also negative for any relevant abnormalities and the Veteran again denied nervous trouble of any sort in an accompanying RMH.  A July 1975 Report of Mental Status Evaluation found the Veteran to be free of significant mental illness and to be mentally responsible.

VA examinations conducted in October 1975 and April 1978 were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.

A March 2005 VA mental health treatment note reflected the Veteran's reports of receiving mortar rounds, seeing soldiers in body bags and people "blowed up" while serving in Vietnam.  He also reported that a soldier committed suicide in the back of his truck and that he witnessed a helicopter crash right in front of him on a road, almost hitting them.  A diagnosis of PTSD, provisional, was made following an examination.

A March 2005 VA Agent Orange examination reflected the Veteran's reports of a depressed mood since he returned from Vietnam.  Following an examination, a diagnosis of depression with probable PTSD was made.

In a March 2007 substantive appeal, the Veteran wrote that he had "never been the same" after his Vietnam service.

A February 2010 VA psychological examination reflected the Veteran's reports that he was not undergoing formal mental health treatment and he had a 60 day inpatient hospital stay in the mid-1970s following a car accident that led to an involuntary manslaughter charge.  The Veteran reported a variety of stressors which the examiner determined would not meet the criteria for a Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) traumatic stressor, including watching children scrounging through dumps looking for food and having a friend killed while out on a mine-sweeping operation but not witnessing the death.  He also reported that a man had shot himself in the back of his truck and that he witnessed a helicopter falling from the sky.  The examiner noted that the Veteran described his past experiences rather than things that bothered him and that he also reported that the mortar attacks did not particularly bother him.  Following this examination and a review of the Veteran's claims file, diagnoses of depressive disorder not otherwise specified (NOS) and anxiety disorder NOS were made.  The examiner noted that the Veteran reported depressive rumination over things including but not limited to Vietnam experiences but he reported a few mild anxiety symptoms and that the 2005 mental health consultation was more suggestive of PTSD than the current evaluation but still did not fully assess PTSD criteria.  The examiner determined that these problems did not fit any typical pattern of PTSD and cannot be reliably linked to service.  The examiner opined that it was less likely than not that the Veteran's current mental health problems were caused by his service.

In a March 2011 letter, the Veteran wrote that he experienced shelling while at Long Binh and saw "blown up" bodies along the roadways.  Another soldier shot himself in the back of his truck.

An April 2011 VA psychological examination noted that the Veteran presented quite convinced that he had PTSD despite never having been definitely diagnosed.  His medical records document a diagnosis of probable PTSD in 2005 but the assessment of his symptoms does not indicate that the full criteria was reported and his current problem list indicated a diagnosis of depression.  The examiner noted that the Veteran was more focused on discussing his claim for PTSD than his actual symptoms and functional problems, stating that he needed compensation for PTSD and that his claim should be granted based on his stressors.  In addition, the examiner noted that the Veteran was unable to provide information that would allow a clear nexus to be developed when pressed to discuss relationships among current symptoms and service.  He reported having flashbacks of his Vietnam service but with further questioning, the examiner noted that it became clear that he was not reporting experiences consistent with flashbacks but rather memories of experiences.  He also had difficulty providing specific information when asked to elaborate on memories that were distressing to him which was inconsistent with PTSD.  His reported stressors included finding the body of an American soldier who had died by suicide and being subjected to incoming mortar rounds and rocket fire.  The examiner noted that the Veteran's finding of the American soldier was not related to fear of hostile military or terrorist activity and that he did not describe intense fear or helplessness that would meet the stressor criterion for PTSD.  He also reported that his best friend had been killed but he did not witness this event and it did not meet the stressor criterion for PTSD.  Finally, he reported that he thought of general experiences and how close he came to getting killed but these thoughts were not specifically PTSD re-experiencing symptoms.

The April 2011 VA examiner, following an examination and a review of the Veteran's claims file, made a diagnosis of depressive disorder NOS.  The examiner opined that this depressive disorder was not caused by or a result of the Veteran's service as his symptoms were first documented in 2005 and there was no continuum of treatment that would suggest a relationship between his symptoms and service.  The results of psychological testing completed as part of this examination also indicated gross exaggeration of symptoms and functional impairment.  With regard to the March 2005 Agent Orange Exposure report, the provider did not definitively diagnose PTSD and this document did not indicate that the full diagnostic criteria for PTSD were met or even discussed.  This examiner also concurred with the opinion of the February 2010 VA examiner who had opined that the Veteran's current psychiatric concerns were not related to service, that his problems did not fit any typical pattern of PTSD and cannot be reliably linked to service.  The examiner further opined that the findings of this examination were consistent with the findings of the February 2010 examination.

A March 2012 VA psychological examination addendum, which was authored by the same examiner who conducted the April 2011 examination, indicated that the results of the April 2011 psychological testing suggested a significant response bias as the Veteran's Minnesota Multiphasic Personality Inventory (MMPI)-2 scores indicated gross exaggeration of symptoms and functional impairment.  The symptom profile was considered invalid and the credibility of his self-report was questionable.  For this reason, the examiner relied heavily upon the impression of treatment providers who had evaluated the Veteran in other contexts.  The examiner opined that although medical records indicated a probable PTSD diagnosis in 2005, the assessment of his symptoms did not indicate that the full criteria were reported.  In addition, the examiner opined that although the Veteran had been previously diagnosed with anxiety disorder NOS in the past, there was no evidence of this disorder in addition to depressive disorder NOS.  Therefore, the examiner found that it was less likely than not that the Veteran's depressive disorder NOS, or the previously diagnosed anxiety disorder NOS, were related to the Veteran's service as there was no evidence in the service treatment records that any psychiatric condition was present during service or within one year of discharge.  The examiner further opined that there was no discernible nexus among these symptoms and any incident during service.  The Veteran's depressive symptoms were first documented in 2005 and there was no continuum of treatment that would suggest that the Veteran's symptoms were in any way related to service.  The examiner noted that she had reviewed the Veteran's claims file in formulating this opinion.




Analysis

The Veteran filed the instant claim in March 2005.  Although the record documents a provisional diagnosis of PTSD in a March 2005 mental health treatment note and that probable PTSD was noted in a March 2005 VA Agent Orange examination, the Veteran has not been diagnosed with PTSD during the course of this appeal.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The April 2011 VA examiner provided a detailed explanation as to why the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  In the absence of a current diagnosis of PTSD, service connection cannot be granted, regardless of whether the claimed stressor has been verified or reported fear of hostile military activity.  See 38 C.F.R. § 3.304; Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The Veteran has a disability as he has been diagnosed with a variety of acquired psychiatric disorders, including depressive disorder NOS and anxiety disorder NOS.  In order for his acquired psychiatric disorder to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or psychosis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

The VA examiners have repeatedly declined to find a nexus between the Veteran's acquired psychiatric disorder and his service.  These opinions were based upon a review of the Veteran's claims file, including his service treatment records, and his subjective reports regarding his symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  These opinions are being afforded great probative weight.  No other competent medical opinion suggesting such as nexus has been submitted.  

The Veteran, on occasion, appears to have alleged a continuity of symptomology since service.  However, the Veteran did not report such symptoms at his service discharge in July 1975 and he was found to be free of significant mental illness in a July 1975 Report of Mental Status Evaluation.  VA examinations conducted in October 1975 and April 1978 were also negative for complaints or other findings related to any acquired psychiatric disorder.  The Board therefore finds that the Veteran's reports regarding a continuity of symptomology with regards to his acquired psychiatric disability to not be credible.

The Veteran is not competent to opine as to the etiology of his current psychiatric disorder as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current psychiatric disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has a significant post-service personal stressor, namely involvement in a motor vehicle accident which resulted in a criminal charge of involuntary manslaughter.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his depression and service are not probative as to this question.

Psychosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence is negative for a diagnosis of psychosis.

As the evidence is against finding a nexus between an acquired psychiatric disorder and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


